Citation Nr: 0930066	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  03-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to a service-connected 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for cervical disc 
disease.

4.  Entitlement to a compensable rating for scars of the 
right (dominant) shoulder.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1967 to October 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Phoenix RO.  The Veteran requested a 
Travel Board hearing; however, he failed to report for such 
hearing in February 2005.  

In July 2009, the Veteran's representative stated it was the 
Veteran's intent to seek service connection for a right 
shoulder disability (other than scars) as residual from an 
injury in service.  This matter is referred to the RO for 
appropriate action.

The matters of entitlement to service connection a back 
disorder and cervical disc disease on de novo review, and to 
service connection for major depressive disorder as secondary 
to a service-connected disability are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the Veteran if any action on his part is 
required. 


FINDINGS OF FACT

1.  A May 1993 rating decision denied service connection for 
a back disorder essentially on the basis that it was not 
shown that such disability was related to the Veteran's 
service. 

2.  Evidence received since the May 1993 rating decision 
includes a medical opinion that relates the Veteran's current 
back disorder to a car accident in service; relates to the 
unestablished fact necessary to substantiate the claim of 
service connection for a back disorder; and raises a 
reasonable possibility of substantiating such claim. 

3.  An April 1994 rating decision denied service connection 
for a cervical spine disorder essentially on the basis that 
there was insufficient evidence to show that such disability 
was related to the Veteran's service; the Veteran initiated, 
but did not perfect, an appeal of that decision.

4.  Evidence received since the April 1994 rating decision 
includes a medical opinion that relates the Veteran's current 
cervical spine disorder to a car accident in service; relates 
to the unestablished fact necessary to substantiate the claim 
of service connection for a cervical spine disorder; and 
raises a reasonable possibility of substantiating such claim.

5.  The Veteran's right shoulder scars are not tender or 
painful, are not unstable, do not involve an area of 144 
square inches (929 sq. cm.) or more, and do not limit 
shoulder function.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1993 rating decision is 
new and material, and the claim of service connection for a 
back disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

2.  Evidence received since the April 1994 rating decision is 
new and material, and the claim of service connection for 
cervical disc disease may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  A compensable rating for right shoulder scars is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, §4.118, Codes 7801-
7805 (2002 and 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  ).  In Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008), the United States Court of 
Appeals for Veterans Claims (Court) held that in an increased 
rating claim, VCAA notice must include, with some degree of 
specificity, notice of what evidence is needed to support the 
claim.  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  May and June 2002 letters 
(prior to the decision on appeal) informed the Veteran of the 
information required of him and the assistance that VA would 
provide to obtain evidence and information in support of the 
claim.  May 2003, October 2006, and July 2008 letters 
provided additional information on assistance VA would 
provide to obtain evidence, advised him of evidence and 
information necessary to substantiate the claims, informed 
him that the evidence must show that his shoulder scars had 
worsened and, and provided the criteria for rating scars 
(which indicate what must be shown to substantiate the claim 
for increase).  Inasmuch as this decision allows the claims 
to reopen, there is no reason to belabor the impact of the 
VCAA on those matters.  While he did not receive complete 
notice prior to the initial rating decision, he has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Notably, a January 2009 supplemental statement of the case 
(SSOC) readjudicated the matter after additional evidence was 
received.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006) (finding that a notice timing defect can be cured by 
notice followed by readjudication of the claim by the Agency 
of Original Jurisdiction).

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations.  The Veteran and his 
representative have not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  

II. New and Material Evidence

A. Legal Criteria

The Veteran's claim of service connection for a back disorder 
was denied by rating decision in May 1993.  The RO found that 
any such disability was not shown to be related to his car 
accident in service.  This decision was not appealed, and is 
final.  38 U.S.C.A. § 7105.  

The Veteran's claim of service connection for a neck disorder 
was denied by a rating decision in April 1994.  The RO 
determined that there was insufficient evidence to establish 
that any such disability was related to his car accident in 
service.  The Veteran did not perfect the appeal in the 
matter after a statement of the case (SOC) was issued.  
Accordingly, the April 1994 decision also is final.  
38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

38 C.F.R. § 3.156(a) defines "new and material evidence".  
"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that it 
was incurred in service.   38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Factual Background and Analysis

Back Disorder

Evidence of record in May 1993 included the Veteran's STRs 
(which included records of a September 1970 car accident).  
He was admitted and treated for a head injury, contusions, 
and lacerations.  The Veteran's October 1970 service 
separation examination report is silent for back complaints, 
findings, or diagnosis.  

1986 to 1992 VA treatment notes include May 1992 records that 
note the Veteran's complaints of severe back pain; the 
assessment was muscular spasm.  He reported being in a car 
accident 22 years prior; he was vague about the exact 
injuries, but reported back problems.  

Evidence received since the May 1993 rating decision includes 
various VA treatment records.  December 2001 X-rays showed 
progressive discogenic degenerative changes at L4-S1 and 
sacralized L5.  An April 2003 MRI of the lumbar spine 
revealed extensive lumbosacral disc pathology.  A March 2002 
record noted the Veteran's complaints of low back pain and 
history of a rollover motor vehicle accident in service.  The 
physician opined that the Veteran's low back pain was 
probably related to the accident.  

The evidence received since the May 1993 rating decision is 
new because it was not previously of record.  It is material 
because it includes evidence of a low back disability and a 
medical opinion that relates the low back disability to the 
Veteran's motor vehicle accident in service.  It directly 
addresses the previously unestablished fact that is necessary 
to substantiate the claim of service connection for a low 
back disability, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the evidence received 
since May 1993 is new and material, and the claim of service 
connection for a back disorder may be reopened.  

Cervical Disc Disease

The evidence of record in April 1994 included the Veteran's 
STRs (which include records of a September 1970 car 
accident).  He was admitted and treated for a head injury, 
contusions, and lacerations.  His October 1970 report of 
service separation examination is silent for neck complaints, 
findings, or diagnosis.  

1986 to 1992 VA treatment records include a May 1993 note 
showing that the Veteran complained of severe neck pain and 
left arm numbness.  He indicated these symptoms began 3 weeks 
prior, and that there was no precipitating event.  He 
reported a history of a car accident 22 years earlier that 
involved a concussion, but there was no known history of a 
neck injury.  The diagnosis was possible cervical 
radiculopathy.  X-rays revealed cervical degenerative disc 
changes.  The diagnosis was cervical strain with brachial 
neuralgia and degenerative joint disease.  

A June 1993 private treatment record notes the Veteran 
reported he had neck problems for many years and that he was 
in a car accident in 1970 (which involved the car rolling 
over several times with the roof collapsing on his head).  
Nerve conduction studies revealed median and ulnar nerve 
abnormalities.  In November 1993, the physician commented 
that he suspected a left cervical radiculopathy without 
axonal loss as the cause of the Veteran's symptoms, and 
resulted from cervical spondylosis which may have begun at 
the time of his accident in 1970.

Evidence received since April 1994 includes a March 2002 VA 
treatment record.  The physician noted the Veteran's history 
of neck pain and rollover car accident in service.  The 
diagnosis included diffuse pain from degenerative joint 
disease.  The provider opined that the Veteran's pain was 
probably related to the accident.  

The evidence received since the April 1994 rating decision is 
new in that it was not previously of record.  The VA 
physician's opinion is material because it addresses directly 
the unestablished fact necessary to substantiate the claim.  
This VA opinion is distinguished from the private opinion 
considered in April 1994 because the private physician's 
opinion was couched in speculative terms and, as such, was 
too speculative to be probative or support the claim.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (finding that medical 
evidence that is speculative, inconclusive, or general cannot 
be used to support a claim).  In contrast, the VA physician 
stated his opinion more definitively.  He opined, in essence, 
that the Veteran's current neck problems were related to the 
car accident in service.  The opinion supports the Veteran's 
claim; it addresses the unsubstantiated fact that is 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating it.  Accordingly, the 
additional evidence received since April 1994 is new and 
material, and the claim may be reopened.  

III. Increased Rating

Legal Criteria, Factual Background, and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

The Court has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  As will be explained 
below, the Board finds that the record does not reflect any 
distinct period of time during the appeal period when the 
criteria for the next higher rating were met.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

On July 2002 VA examination, the Veteran reported that his 
scars had not caused him any problems.  The examiner observed 
that the Veteran had 4 scars over the trapezius muscle that 
were approximately 2.5 to 3 cm in length and very 
superficial.  There were no keloids, adhesions, tenderness, 
or ulceration.  

On October 2008 VA examination, the Veteran reported that he 
had not received treatment for the shoulder scars since his 
separation from service.  The right shoulder scars measured 3 
x .5 cm, 3 x .25 cm, 2.5 x .25 cm, and 3.5 x .25 cm.  There 
was no pain or limitation of right shoulder function 
associated with the scars.  They were normal in sensation, 
smooth, and minimally raised.  There was no ulceration, 
breakdown, or adherence to underlying tissue.  The scars were 
hypo-pigmented compared to his usual skin tone.  

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  The Veteran's claim for increase 
was filed in March 2002.  From their effective date, the 
Veteran is entitled to a rating under the revised criteria.  
VAOGCPREC 3-2000.

Under the prior criteria, a 10 percent rating was warranted 
under Code 7804 for superficial scars that were tender and 
painful on objective demonstration.  A 10 percent rating was 
also warranted (under Code 7803) for superficial scars that 
were poorly nourished with repeated ulceration.  All other 
scars were rated based on the limitation of the affected part 
under Code 7805.

The current criteria for a 10 percent rating for a scar are: 
a superficial scar, which is painful on examination (Code 
7804); a superficial, unstable scar, that is, one where, for 
any reason, there is frequent loss of covering of skin over 
the scar (Code 7803); or a scar, other than on the head, 
face, or neck, that is superficial and involves an area or 
areas of 144 square inches or greater (Code 7802).  The 
criteria for a 10 percent or greater rating under Code 7801 
require, at a minimum, a deep scar or one that causes limited 
motion, other than on the head, face, or neck, involving an 
area or areas of 6 square inches (39 sq. cm.) or greater.  
Code 7805, which remained unchanged under the new version of 
38 C.F.R. § 4.118, provides for scars (not otherwise 
specified) to be rated based on limitation of function of the 
affected part. 

The findings shown by the record do not warrant a compensable 
rating for the Veteran's right shoulder scars regardless of 
which applicable criteria for rating the scars are 
considered.  The scars are not shown to be deep, tender, 
painful, or unstable; they do not limit shoulder function, or 
involve an area of 144 square inches (929 sq. cm.).  It is 
not shown that any criteria for a 10 percent rating for scars 
on the shoulder were met at any time during the appeal 
period.  See Hart, supra.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  On review of the 
record, the Board found that the disability picture presented 
by the shoulder scars is not such that the regular schedular 
criteria are inadequate.  As the scars have not been 
symptomatic and have never, since the Veteran's separation 
from service, required treatment, they clearly do not involve 
manifestations/or impairment that is not encompassed by the 
schedular criteria.  Furthermore, nothing in the record 
suggests the disability picture presented by the scars is 
exceptional (the Veteran himself has indicated that the scars 
do not cause any problems).  Consequently, referral for 
extraschdular consideration under 38 C.F.R. § 3.321 is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

A preponderance of the evidence is against the Veteran's 
claim for increase.  Accordingly, this claim must be denied.


ORDER

The appeal to reopen a claim of service connection for a back 
disorder is granted.

The appeal to reopen a claim of service connection for 
cervical disc disease is granted.

A compensable rating for right shoulder scars is denied.


REMAND

The decision above reopened the claims of service connection 
for a back disorder and cervical disc disease.  Accordingly, 
the analysis proceeds to de novo review of the claims.  The 
Board finds that the evidence of record is insufficient to 
address the factual and medical questions raised, and that 
VA's duty to assist requires further development of evidence 
in these matters.  Although a VA physician provided nexus 
opinions that relate the Veteran's current back and neck 
disabilities to an accident in service, orders, they were 
offered without review of the claims file (consideration of 
the Veteran's documented medical history).  Furthermore, the 
provider did not explain the rationale for the opinion.  
Consequently, an examination to secure a nexus opinion based 
on consideration of the entire record, and with explanation 
of rationale is necessary.

Regarding the claim for service connection for a major 
depressive disorder claimed as secondary to a service-
connected disability, such claim is inextricably intertwined 
with the claims of service connection for back and cervical 
spine disorders.  Hence, adjudication of the claim must be 
deferred pending resolution of the claims of service 
connection for cervical spine and back disorders.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an orthopedist to 
determine the likely etiology of his 
current back and cervical spine 
disabilities.  The examining physician 
must review the Veteran's claims file in 
conjunction with the examination.  Based 
on review of the claims file and 
examination of the Veteran, the examiner 
should state the diagnoses for the 
Veteran's current back and cervical spine 
disabilities and as to each entity 
diagnosed opine whether it is at least as 
likely as not (a 50% or better 
probability) that such disability is 
related to the Veteran's service (and 
specifically to the roll-over car 
accident therein).  The examiner must 
explain the rationale for all opinions.  

2.  The RO should then re-adjudicate de 
novo the claims of service connection for 
a back disorder and for cervical disc 
disease.  If either claim is allowed, the 
RO should arrange for further development 
in the matter of service connection for 
major depressive disorder claimed as 
secondary to service-connected 
disabilities suggested by such grant 
(i.e., a psychiatric examination for a 
nexus opinion).  Then the RO should 
readjudicate the claim of secondary 
service connection for major depressive 
disorder (claimed as secondary to service 
connected disability) to encompass 
consideration of the additional evidence. 

3.  If any claim remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.

______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


